Peremptory order of mandamus commanding that the petitioner be reinstated *723to membership in the appellant society reversed on the law and not in the exercise of discretion, with costs, and the application denied, with ten dollars costs and disbursements. It is apparent from the proof, and is conceded, that the petitioner was never suspended nor expelled from membership in the defendant society; and the order commanding his reinstatement is without force or effect. Hagarty, Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., not voting.